     Case 2:21-cv-02580-DSF-AGR Document 25 Filed 08/04/21 Page 1 of 2 Page ID #:113



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10

11

12    GEORGE JONES, an individual,              Case No.: 2:21-cv-02580-DSF-AGR
13                Plaintiff,                    Hon. Dale S. Fischer
14        v.
15                                              ORDER FOR DISMISSAL WITH
      KAMBIZ BASETVAT, Trustee of the           PREJUDICE
      Kambiz Basetvat & Houri D. Talebi
16    Revocable Living Trust dated July 20,
      2015; HOURI D. TALEBI, Trustee of         Action Filed: March 25, 2021
17    the Kambiz Basetvat & Houri D. Talebi     Trial Date: Not on Calendar
      Revocable Living Trust dated July 20,
18    2015; and DOES 1-10,
19                Defendants.
20

21

22

23

24

25

26

27

28
                                                 1
                                ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:21-cv-02580-DSF-AGR Document 25 Filed 08/04/21 Page 2 of 2 Page ID #:114



 1             Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2    it, and being fully advised finds as follows:
 3             IT IS ORDERED THAT:
 4             Plaintiff George Jones’ action against Defendants Kambiz Basetvat and Houri D.
 5    Talebi is dismissed with prejudice. Each party will be responsible for its own fees and
 6    costs.
 7

 8             IT IS SO ORDERED.
 9     DATED: August 4, 2021
10                                            Honorable Dale S. Fischer
                                              UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                 2
                                ORDER FOR DISMISSAL WITH PREJUDICE
